



MISE EN GARDE

Le
    président du comité qui entend cet appel ordonne que lordonnance suivante soit
    jointe au dossier :

Lordonnance
    limitant la publication dans cette instance, en vertu des paragraphes 486.4
    (1), (2), (2.1), (2.2), (3) ou (4) ou en vertu des paragraphes 486.6 (1) ou (2)
    du
Code criminel
, est maintenue. Ces dispositions du
Code criminel
prévoient ce qui suit :

486.4(1) Sous réserve du paragraphe
    (2), le juge ou le juge de paix qui préside peut rendre une ordonnance
    interdisant de publier ou de diffuser de quelque façon que ce soit tout
    renseignement qui permettrait détablir lidentité de la victime ou dun témoin
    dans les procédures relatives à :

a) lune des infractions
    suivantes;

(i) une
    infraction prévue aux articles 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1,
    170, 171, 171.1, 172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01,
    279.011, 279.02, 279.03, 280, 281, 286.1, 286.2, 286.3, 346 ou 347,

(ii)
    une infraction prévue par la présente loi, dans toute version antérieure à la date
    dentrée en vigueur du présent sous-alinéa, dans le cas où lacte reproché
    constituerait une infraction visée au sous-alinéa (i) sil était commis à cette
    date ou par la suite,

(iii)
    [Abrogé, 2014, ch. 25, art. 22(2).]

b) deux infractions ou plus dans
    le cadre de la même procédure, dont lune est une infraction visée à lalinéa
    a).

(2) Dans les procédures relatives à
    des infractions visées aux alinéas (1)
a
)
    ou
b
), le juge ou le juge de
    paix qui préside est tenu :

a
) daviser dès que possible les témoins âgés de moins de
    dix-huit ans et la victime de leur droit de demander lordonnance;

b
) de rendre lordonnance, si le poursuivant, la victime ou lun
    de ces témoins lui en fait la demande.

(2.1) Sous réserve du
    paragraphe (2.2), le juge ou le juge de paix qui préside peut rendre une
    ordonnance interdisant de publier ou de diffuser de quelque façon que ce soit
    tout renseignement qui permettrait détablir lidentité de la victime âgée de
    moins de dix-huit ans dans les procédures relatives à toute infraction autre
    que celles visées au paragraphe (1).

(2.2) Dans les procédures
    relatives à toute infraction autre que celles visées au paragraphe (1), le juge
    ou le juge de paix qui préside est tenu, si la victime est âgée de moins de
    dix-huit ans :

a) daviser dans les
    meilleurs délais la victime de son droit de demander lordonnance;

b) de rendre lordonnance,
    si le poursuivant ou la victime lui en fait la demande.

(3) Dans les procédures
    relatives à une infraction visée à larticle 163.1, le juge ou le juge de paix
    rend une ordonnance interdisant de publier ou de diffuser de quelque façon que
    ce soit tout renseignement qui permettrait détablir lidentité dun témoin âgé
    de moins de dix-huit ans ou dune personne faisant lobjet dune
    représentation, dun écrit ou dun enregistrement qui constitue de la
    pornographie juvénile au sens de cet article.

(4) Les ordonnances rendues en
    vertu du présent article ne sappliquent pas à la communication de
    renseignements dans le cours de ladministration de la justice si la communication
    ne vise pas à renseigner la collectivité.

486.6(1) Quiconque transgresse une
    ordonnance rendue conformément aux paragraphes 486.4(1), (2) ou (3) ou 486.5(1)
    ou (2) est coupable dune infraction punissable sur déclaration de culpabilité
    par procédure sommaire.

(2) Il est entendu que les
    ordonnances mentionnées au paragraphe (1) visent également linterdiction, dans
    les procédures pour transgression de ces ordonnances, de diffuser ou de publier
    de quelque façon que ce soit tout renseignement qui permettrait détablir
    lidentité de la victime, du témoin ou de la personne associée au système
    judiciaire que lordonnance vise à protéger.  2005, ch. 32, art. 15.




COUR DAPPEL DE LONTARIO

CITATION:
    R. c. A.L., 2016 ONCA 201

DATE:
    20160311

DOSSIER:
    C58571

La juge
    en chef adjointe Hoy et les juges Pardu et Roberts



ENTRE

Sa
    Majesté la Reine

Intimée

et

A.L.

Appelant

Yves Jubinville, pour lappelant

Philippe Cowle, pour lintimée

Date de laudience : le 3 février 2016

En appel de la condamnation prononcée le
    8 janvier, 2014 par le juge M. Charbonneau de la Cour supérieur de justice,
    siégeant sans jury.

INSCRIPTION

[1]

Lappelant interjette
    appel de sa condamnation relative aux infractions dagression sexuelle, de
    contacts sexuels et dincitation à des contacts sexuels commises contre sa
    belle-fille, alors que celle-ci était âgée entre quatre et neuf ans.

[2]

Lappelant prétend que
    le juge de première instance a erré en acceptant le témoignage de la plaignante
    et de son frère pour le déclarer coupable. Il soutient que ces témoignages
    nétaient ni crédibles ni fiables à cause des contradictions importantes entre
    les déclarations sur enregistrement vidéo présentées en preuve et les
    témoignages devant la cour. De plus, le frère de la plaignante a avoué avoir
    menti pendant son témoignage devant la cour. En outre, lappelant affirme que
    le juge a erré en se fiant à lenregistrement vidéo de la déclaration de la
    plaignante pour condamner lappelant. Selon lappelant, la plaignante ne
    pouvait pas confirmer sa déclaration à cause de sa perte complète de mémoire
    concernant les évènements relatés dans sa déclaration. Enfin, lappelant
    soutient que la déclaration nest pas fiable puisque linspectrice a suggéré
    des réponses à la plaignante sur des questions importantes.

[3]

Nous nacceptons pas
    ces arguments.

[4]

Premièrement, le juge
    avait droit de reconnaître quon ne devait pas sattendre à ce quun enfant
    témoigne de la même façon quun adulte. La norme applicable pour apprécier la
    crédibilité du témoignage dun adulte ne convient pas toujours pour apprécier
    la crédibilité dun jeune enfant. Les enfants ont une perspective des choses
    qui peut influer sur leur souvenir des événements, et la présence
    dincohérences, spécialement sur des questions secondaires, devrait être
    évaluée en contexte : voir
R. c.
F. (C.C.)
,
    [1997] 3 R.C.S. 1183, au par. 48.

[5]

Cela dit, l
e juge du procès
était également conscient des aspects problématiques
    du témoignage de la plaignante et de son frère. Il na pas ignoré ces
    problèmes. Il a soupesé les témoignages quant à la crédibilité et la fiabilité
    sur les questions importantes et en a accepté les parties quil estimait
    fiables et crédibles.
En
    particulier, le juge du procès a tenu compte du fait que le frère avait inventé
    une partie de son témoignage avant de visionner sa déclaration vidéo. Il a
    cependant accepté que lessentiel de son témoignage fût crédible et fiable.
    Lessentiel du témoignage du frère confirmait celui de la plaignante que
    lappelant lavait touchée. Nous ne voyons aucune erreur dans ces conclusions.

[6]

Deuxièmement, nous ne
    voyons aucune erreur non plus dans ladmission en preuve de la déclaration de
    la plaignante sur enregistrement vidéo en vertu de lart. 715.1 du
Code
    criminel,
L.R.C. (1985), ch. C-46. La jeunesse et la perte de mémoire de la
    plaignante sont des circonstances visées par lart. 715.1, dont le but est de
    préserver le témoignage des enfants et adolescents. Comme la Cour suprême du
    Canada a observé dans larrêt
F. (C.C.)
, au par. 21 :

On peut donc
    constater que le but premier de larticle est de permettre de recueillir un
    compte rendu qui est probablement le meilleur souvenir de lévènement et qui
    sera dune aide inestimable dans la recherche de la vérité. De fait, il est
    possible que ce compte rendu vidéo soit le seul moyen de présenter le
    témoignage de lenfant.  Dans les motifs minoritaires quelle a exposés dans [
R.
    v. L. (D.O.),
[1993] 4 S.C.R. 419] le juge lHeureux-Dubé, a souligné
    limportance fondamentale que lenregistrement magnétoscopique soit déposé
    devant la cour. À la page 450, elle a déclaré ceci :

Larticle 715.1 fait en
    sorte que le récit de lenfant soit porté à la connaissance de la cour,
    indépendamment de la capacité de la jeune victime à accomplir cette pénible
    tâche.

[7]

Lors du procès, bien
    quelle ne se rappelât pas tous les détails de lenregistrement vidéo, la
    plaignante sest souvenue que lappelant lavait touchée. Elle sest souvenue
    davoir fait sa déclaration sur lenregistrement vidéo et quelle avait dit la
    vérité à ce moment-là. Elle a donc confirmé son témoignage vidéo :
F.
    (C.C.)
, au par. 44.

[8]

Troisièmement, le juge
    a reconnu que linspectrice naurait pas dû poser certaines questions à la
    plaignante lors de la déclaration. Le juge était davis que les deux ou trois
    questions concernant lincident de fellation « nétaient pas
    appropriées » et quelles « dépassaient un certain seuil de
    tolérance ». Cependant, contrairement à ce que soutient lappelant, le
    juge ne sest pas fié à lincident de fellation pour le déclarer coupable; il
    sest fié à lensemble du témoignage de la plaignante, qui comprenait plusieurs
    autres incidents dagression sexuelle.

[9]

Le juge du procès avait
    droit de conclure que ces deux ou trois questions, posées par linspectrice à
    la plaignante au milieu de linterrogatoire, ne compromettaient pas lensemble
    du témoignage de la plaignante. La plaignante était la première à employer le
    mot « touché » et a par la suite relaté en grand détail plusieurs incidents
    dagression sexuelle. Ceci sest produit avant que linspectrice lui pose les
    questions sur lincident de fellation.

[10]

Dans ses motifs, le
    juge a précisé pourquoi il était convaincu de la fiabilité du témoignage de la
    plaignante. Nous ne voyons aucune erreur dans la façon dont le juge du procès a
    considéré la preuve.

[11]

Lappel est donc rejeté.

« Alexandra Hoy A.C.J.O »

« G. Pardu J.A. »

« L.B. Roberts J.A. »


